
	
		II
		111th CONGRESS
		2d Session
		S. 2995
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Mr. Carper (for himself,
			 Mr. Alexander, Ms. Klobuchar, Ms.
			 Collins, Mrs. Feinstein,
			 Mr. Gregg, Mrs.
			 Shaheen, Mr. Graham,
			 Mr. Kaufman, Mr. Schumer, Mr.
			 Lieberman, and Ms. Snowe)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to establish a
		  national uniform multiple air pollutant regulatory program for the electric
		  generating sector. 
	
	
		1.Short titleThis Act may be cited as the
			 Clean Air Act Amendments of
			 2010.
		2.Findings and purposesSection 401 of the Clean Air Act (42 U.S.C.
			 7651) is amended to read as follows:
			
				401.Findings and purposes
					(a)FindingsCongress finds that—
						(1)the presence of acidic compounds and
				associated precursors in the atmosphere and in deposition from the atmosphere
				represents a threat to natural resources, ecosystems, materials, visibility,
				and public health;
						(2)the principal sources of the acidic
				compounds and those precursors in the atmosphere are emissions of sulfur and
				nitrogen oxides from the combustion of fossil fuels;
						(3)the problem of acid deposition is of
				national and international significance;
						(4)strategies and technologies for the control
				of precursors to acid deposition exist now that are economically feasible, and
				improved methods are expected to become increasingly available over the next
				decade;
						(5)current and future generations of people in
				the United States will be adversely affected by delaying measures to remedy the
				problem;
						(6)reduction of total atmospheric loading of
				sulfur dioxide and nitrogen oxides will enhance protection of the public health
				and welfare and the environment;
						(7)control measures to reduce precursor
				emissions from steam-electric generating units should be initiated without
				delay;
						(8)exposure to sulfur oxides is associated
				with—
							(A)decreased lung function and respiratory
				symptoms, in exercising asthmatics; and
							(B)more serious indicators of adverse
				respiratory effects, such as respiratory-related emergency department visits
				and hospital admissions, in the general population;
							(9)exposure to nitrogen oxides is associated
				with worsened asthma symptoms, increased respiratory illnesses and symptoms,
				and serious indicators of adverse respiratory effects such as
				respiratory-related emergency department visits and hospital admissions;
						(10)gaseous emissions of sulfur oxides and
				nitrogen oxides may be transformed in the atmosphere to form particles;
						(11)exposure to those particles has been
				associated with adverse health and welfare effects, including—
							(A)premature mortality;
							(B)aggravation of respiratory and
				cardiovascular disease (as indicated by hospital admissions and emergency
				department visits);
							(C)changes in lung function;
							(D)increased respiratory symptoms (such as
				coughing, wheezing, and shortness of breath);
							(E)impairment of visibility;
							(F)adverse effects on ecosystem
				processes;
							(G)impacts on climate; and
							(H)damage or soiling of structures and
				property;
							(12)in addition to the public welfare effects
				of materials damage and visibility, the ecological effects due to both gas and
				particle deposition of nitrogen and sulfur compounds include acidification (due
				to both nitrogen and sulfur), excess nitrogen enrichment, and interactions
				between sulfur and methylmercury production;
						(13)nitrogen oxide can react with volatile
				organic compounds in the presence of heat and sunlight to form ground-level
				ozone;
						(14)exposure to ground-level ozone can—
							(A)cause symptoms such as wheezing and
				shortness of breath;
							(B)inflame the linings of the lungs;
							(C)aggravate respiratory illnesses such as
				asthma, emphysema, and bronchitis, leading to increased medication use, school
				absences, doctor, and emergency department visits and hospital
				admissions;
							(D)increase susceptibility to respiratory
				infection;
							(E)in the case of long-term exposure,
				permanently damage lung tissue; and
							(F)in the case of short-term exposure, be
				associated with increased nonaccidental and cardiopulmonary mortality;
							(15)exposure to ozone damages vegetation and
				ecosystems;
						(16)specifically, ozone exposure can visibly
				damage the leaves of plants and photosynthesis, the process by which plants
				produce food;
						(17)impaired food production leads to reduced
				plant growth and reproduction, resulting in reduced forestry production, crop
				yields, and overall plant vigor;
						(18)loss of vigor can result in increased
				susceptibility of plants to insect attack, disease, harsh weather, and
				interspecies competition;
						(19)all of those adverse effects of ozone have
				implications for global crop production and food security; and
						(20)visible ozone injury to leaves can result
				in a loss of aesthetic value in areas of special scenic significance, such as
				national parks and wilderness areas.
						(b)PurposesThe purposes of this title are—
						(1)to reduce the adverse public and
				environmental health effects caused by the emission of sulfur dioxide and
				nitrogen oxides, including the effects of acid deposition, particulate matter,
				and ozone, through reductions in annual emissions of sulfur dioxide and
				nitrogen oxides in the 48 contiguous States and the District of
				Columbia;
						(2)to effectuate those reductions by requiring
				compliance by affected sources with prescribed emission limitations by
				specified deadlines, which limitations may be met through alternative methods
				of compliance provided by an emission allocation and transfer system;
				and
						(3)to encourage energy conservation, use of
				renewable and clean alternative technologies, and pollution prevention as a
				long-range strategy, consistent with this title, for reducing air pollution and
				other adverse impacts of energy production and
				use.
						.
		3.Revisions to sulfur dioxide allowance
			 program
			(a)In generalTitle IV of the Clean Air Act (relating to
			 acid deposition control) (42 U.S.C. 7651 et seq.) is amended by adding at the
			 end the following:
				
					417.Interim Clean Air Interstate Rule
						(a)In generalNotwithstanding any other provision of law,
				the Clean Air Interstate Rule and related Federal implementation plans
				promulgated and modified by the Administrator on May 12, 2005 (70 Fed. Reg.
				25162), April 28, 2006 (71 Fed. Reg. 25288 and 25328), October 19, 2007 (72
				Fed. Reg. 59190), November 2, 2007 (72 Fed. Reg. 62338), April 28, 2008 (73
				Fed. Reg. 22818), and November 3, 2009 (74 Fed. Reg. 56721), shall remain in
				force and effect with respect to all provisions relating in any way to nitrogen
				oxides and sulfur dioxide emitted through calendar year 2011.
						(b)Exceptions
							(1)In generalSubsection (a) shall not apply with respect
				to the response of the Administrator (71 Fed. Reg. 25328 (April 28, 2006)) to
				the petition of the State of North Carolina under section 126.
							(2)Ozone
				programsAny provision of the
				rules referred to in subsection (a) relating to the establishment and
				implementation of a seasonal ozone emission cap-and-trade program for nitrogen
				oxides shall not expire, but shall remain in full force and effect, with
				respect to nitrogen oxides emitted in calendar year 2012 and thereafter.
							(3)Revisions
								(A)In generalNotwithstanding paragraph (2), if the
				Administrator makes the determination described in subparagraph (B), the
				Administrator may—
									(i)not later than January 1, 2020, and every 5
				years thereafter, revise the provisions referred to in paragraph (2) to reduce
				the total quantity of tons of nitrogen oxides in—
										(I)the ozone season nitrogen oxides budget for
				electric generating units;
										(II)any ozone season nitrogen oxides budget for
				nonelectric generating units; and
										(III)the ozone season nitrogen oxides trading
				budget for any State that is, or the sources in which are, subject to those
				provisions; and
										(ii)make those provisions consistent, to the
				extent the Administrator determines is necessary or appropriate, with the
				requirements of the regulations promulgated in accordance with section
				419(e).
									(B)DeterminationThe determination described in this
				subparagraph is a determination by the Administrator that emissions should be
				reduced further—
									(i)to protect public health or the
				environment;
									(ii)to assist with attainment or maintenance
				with respect to national ambient air quality standards; or
									(iii)to assist States in meeting emission
				reduction obligations under section 110(a)(2)(D).
									(4)Elimination of fuel adjustment
				factorsNot later than 90
				days after the date of enactment of this section, the Administrator may—
								(A)eliminate any allocation of nitrogen oxide
				allowances based on fuel-adjusted heat-input under sections 96.140, 96.142,
				96.340, and 96.342 of title 40, Code of Federal Regulations (or successor
				regulations); and
								(B)use a different distribution method for
				those nitrogen oxide allowances.
								418.Phase III sulfur dioxide
				requirements
						(a)EstablishmentNot later than January 1, 2011, the
				Administrator shall promulgate regulations to establish, for affected units in
				the 48 contiguous States and the District of Columbia, a sulfur dioxide
				allowance trading program to reduce sulfur dioxide emissions from affected
				units.
						(b)ApplicabilityAfter January 1, 2012—
							(1)each affected unit shall be subject to
				regulation under this section; and
							(2)each source that includes 1 or more such
				affected units shall be considered to be an affected source under this
				section.
							(c)Limitations on emissions
							(1)Prohibition
								(A)In generalBeginning on January 1, 2012, it shall be
				unlawful for the affected units at an affected source to emit a total number of
				tons of sulfur dioxide during a calendar year in excess of the number of tons
				authorized by the sulfur dioxide allowances held for the affected source for
				that year by the owners and operators of the affected source and affected
				units.
								(B)QualificationOnly sulfur dioxide allowances described in
				paragraphs (2), (3), and (5) of subsection (d) shall be held in order to meet
				the requirements of subparagraph (A).
								(2)Limitation on total emissionsThe Administrator shall issue allowances
				authorizing an annual tonnage of emissions of sulfur dioxide from affected
				units in the United States equal to—
								(A)for each of calendar years 2012 through
				2014, 3,500,000 tons;
								(B)for each of calendar years 2015 through
				2017, 2,000,000 tons;
								(C)for each calendar years 2018 through 2020,
				1,500,000 tons; and
								(D)for calendar year 2021 and each calendar
				year thereafter—
									(i)1,500,000 tons; or
									(ii)a lesser quantity, if the Administrator
				determines that emissions should be reduced further—
										(I)to protect public health or the
				environment;
										(II)to assist with attainment or maintenance
				with respect to the attainment of national ambient air quality standards;
				or
										(III)to assist States in meeting emission
				reduction obligations under section 110(a)(2)(D).
										(3)RegulationsThe regulations promulgated by the
				Administrator to carry out this section shall establish requirements for the
				allowance trading program under this section, including requirements
				concerning—
								(A)the selection of a designated
				representative for each affected source, who shall make all submissions to the
				Administrator under this section for the affected source;
								(B)the issuance, recording, tracking, holding,
				transfer, auction, and use of sulfur dioxide allowances;
								(C)the monitoring and reporting of emissions,
				quality assurance of data, and recordkeeping, which shall be consistent with
				subsections (a) and (d) of section 412, as applied to the owners and operators
				of an affected unit and an affected source, except that subsection (a) shall
				apply in lieu of the deadlines for promulgation of regulations under
				subsections (a) and (d) of section 412;
								(D)excess emission penalties and offsets in
				accordance with section 411;
								(E)permits in accordance with section
				408(h)(3) and title V, as applied to—
									(i)an affected unit and an affected source;
				and
									(ii)allowances under subsection (d);
									(F)provisions that require—
									(i)a statement submitted by the designated
				representative of an owner or operator that the owner or operator will hold
				allowances authorizing emissions equaling not less than the actual emissions of
				the affected units at the affected source, in accordance with this section, to
				be considered to meet the compliance planning requirements of title V;
				and
									(ii)recording by the Administrator of a
				transfer of allowances to amend automatically all applicable permit
				applications, compliance plans, and permits; and
									(G)the public availability of all information
				concerning the activities described in subparagraphs (A) through (E) that is
				not confidential or is emission data that, pursuant to section 114(c), cannot
				be confidential.
								(d)Allowances
							(1)In generalNot later than January 1, 2011, the
				Administrator shall promulgate regulations providing for the distribution of
				sulfur dioxide allowances issued in accordance with subsection (c)(2).
							(2)DistributionThe regulations shall provide that—
								(A)the same total number of allowances issued
				under section 405 that are required to be offered for sale at auction in
				calendar year 2011 under subsection (c)(7), and paragraphs (1) and (2) of
				subsection (d), of section 416 shall be auctioned in each of vintage years 2012
				through 2017;
								(B)for vintage year 2018 and each calendar
				year thereafter, the number of allowances auctioned shall increase by 10
				percent each year; and
								(C)subject to paragraph (3), the remaining
				allowances shall be distributed in 2 pools that are determined by the
				Administrator to provide for a fair and equitable distribution of allowances
				between—
									(i)affected units that received Phase II
				allowance allocations under sections 403 and 405; and
									(ii)affected units that did not receive any
				Phase II allowance allocations under sections 403 and 405.
									(3)Requirements relating to pools
								(A)In generalThe Administrator shall determine the
				fairness and equitability of the size of the pools described in paragraph
				(2)(C) based on the Phase II allowance allocations and not on the current
				ownership of those allowances.
								(B)Distribution
									(i)AccountsAllowances in the pool described in
				paragraph (2)(C)(i) shall be distributed to the account of each facility and
				each general account in the allowance tracking system under section 403(c),
				without cost to the recipients, in a quantity equal to, as of the date that is
				180 days after the date of enactment of this section, the proportion
				that—
										(I)the pro rata share of each such account of
				the total number of allowances; bears to
										(II)the total number of allowances that were
				held in all such accounts.
										(ii)Similar methodologyAllowances in the pool described in
				paragraph (2)(C)(ii) shall be distributed using the same or similar allocation
				methodology as was used under sections 403 and 405.
									(C)Limitation on number of
				allowancesIn no case may the
				total number of allowances distributed under paragraph (2)(C) exceed the annual
				tonnage limitation for emissions of sulfur dioxide from affected units
				specified in subsection (c)(2).
								(4)Timing of allocationsNot later than January 1, 2011, and each
				year thereafter, the Administrator shall allocate allowances to affected
				units.
							(5)Previously banked allowances
								(A)In generalAny sulfur dioxide allowances issued under
				sections 403 through 416 or the rules referred to in section 417(a) for any
				vintage year before 2012 that are not used to meet any requirements under
				sections 403 through 416 or those rules, and that are not otherwise retired by
				the Administrator, may be used to meet requirements under this section.
								(B)Vintage years before 2010Each sulfur dioxide emission allowance
				issued for a vintage year before 2010 shall authorize a quantity of sulfur
				dioxide emissions equal to 1 ton of sulfur dioxide.
								(C)Vintage year 2010 or 2011Each sulfur dioxide emission allowance
				issued for vintage year 2010 or 2011 shall authorize a quantity of sulfur
				dioxide emissions equal to ½ ton of sulfur dioxide.
								(6)No property rightAn allowance issued under this section does
				not constitute a property right.
							(e)Replacement of sulfur dioxide
				programExcept as expressly
				provided in this section, the provisions and requirements of sections 404,
				subsections (a) through (f), paragraphs (1) through (5) of subsection (g), and
				subsections (h) through (j), of section 405, sections 406 through 410, and
				sections 412 through 416, concerning emissions of sulfur dioxide shall not
				apply to any such emissions in calendar year 2012 or any calendar year
				thereafter.
						(f)Effect on other requirements
							(1)No exemption or exclusion
								(A)In generalNothing in this section exempts or excludes
				the owner or operator of any affected source or affected unit from compliance
				with any other applicable requirements of this Act.
								(B)LiabilityAny liability for excess emission penalties
				under this section shall not limit the application of section 113, 114, 120, or
				304 to the owner or operator.
								(2)Separate violations
								(A)In generalEach ton of sulfur dioxide emitted in
				violation of subsection (c)(1), as implemented in the regulations promulgated
				under subsection (c)(3), shall be a violation of this title.
								(B)Separate daysFor a calendar year during which an
				emission described in subparagraph (A) occurs, each day of that year shall be a
				violation of this title.
								419.Nitrogen oxide control and trading
				program
						(a)DefinitionsIn this section:
							(1)Affected unitThe term affected unit, with
				respect to nitrogen oxides, means a fossil fuel-fired electric generating
				facility (including a co-generation facility) that—
								(A)on or after January 1, 1985, served as a
				generator with a nameplate capacity greater than 25 megawatts; and
								(B)produces electricity for sale.
								(2)Zone 1 StateThe term Zone 1 State means
				the District of Columbia or any of the States of Alabama, Arkansas,
				Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Iowa, Kentucky,
				Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
				Missouri, New Hampshire, New Jersey, New York, North Carolina, Ohio,
				Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Vermont,
				Virginia, West Virginia, and Wisconsin.
							(3)Zone 2 StateThe term Zone 2 State means
				any State within the 48 contiguous States that is not a Zone 1 State.
							(b)EstablishmentNot later than January 1, 2011, the
				Administrator shall promulgate regulations to establish 2 nitrogen oxide
				allowance trading programs to reduce nitrogen oxide emissions for affected
				units—
							(1)1 of which programs shall be for affected
				units in the Zone 1 States; and
							(2)the other of which programs shall be for
				affected units in the Zone 2 States.
							(c)ApplicabilityBeginning on January 1, 2012, each source
				that includes 1 or more affected units shall be an affected source under this
				section.
						(d)Limitations on emissions
							(1)Zone 1 prohibition
								(A)In generalBeginning on January 1, 2012, it shall be
				unlawful for the affected units at an affected source in a Zone 1 State to emit
				a total quantity of nitrogen oxides during a calendar year in excess of the
				number of nitrogen oxide allowances held for the affected source for that year
				by the owners and operators of the affected source and the affected
				units.
								(B)LimitationOnly nitrogen oxide allowances described in
				paragraphs (1)(A) and (6) of subsection (f) shall be held in order to meet the
				requirements of subparagraph (A).
								(2)Zone 2 prohibition
								(A)In generalBeginning on January 1, 2012, it shall be
				unlawful for the affected units at an affected source in a Zone 2 State to emit
				a total quantity of nitrogen oxides during a calendar year in excess of the
				number of nitrogen oxide allowances held for the affected source for that year
				by the owners and operators of the affected source and the affected
				units.
								(B)LimitationOnly nitrogen oxide allowances described in
				subsection (f)(1)(B) shall be held in order to meet the requirements of
				subparagraph (A).
								(3)Zone 1 State limitations on total
				emissionsThe Administrator
				shall issue allowances authorizing an annual tonnage of emissions of nitrogen
				oxides from affected units in the Zone 1 States that are equal, in the
				aggregate, to—
								(A)for each of calendar years 2012 through
				2014, 1,390,000 tons;
								(B)for each of calendar years 2015 through
				2019, 1,300,000 tons; and
								(C)for calendar year 2020 and each calendar
				year thereafter—
									(i)1,300,000 tons; or
									(ii)a lesser quantity, if the Administrator
				determines that emissions should be reduced further—
										(I)to protect public health or the
				environment;
										(II)to assist with attainment or maintenance
				with respect to national ambient air quality standards; or
										(III)to assist States in meeting emission
				reduction obligations under section 110(a)(2)(D).
										(4)Zone 2 State limitations on total
				emissionsThe Administrator
				shall issue allowances authorizing an annual tonnage limitation for emissions
				of nitrogen oxides from affected units in the Zone 2 States that are equal, in
				the aggregate, to—
								(A)for each of calendar years 2012 through
				2014, 510,000 tons;
								(B)for each of calendar years 2015 through
				2019, 320,000 tons; and
								(C)for calendar year 2020 and each calendar
				year thereafter—
									(i)320,000 tons; or
									(ii)a lesser quantity, if the Administrator
				determines that emissions should be reduced further—
										(I)to protect public health or the
				environment;
										(II)to assist with attainment or maintenance
				with respect to national ambient air quality standards; or
										(III)to assist States in meeting emission
				reduction obligations under section 110(a)(2)(D).
										(e)RegulationsThe regulations promulgated by the
				Administrator to carry out this section shall establish requirements for the
				allowance trading program under this section, including requirements
				concerning—
							(1)the selection of a designated
				representative for each affected source, who shall make all submissions to the
				Administrator under this section for the affected source;
							(2)the issuance, recording, tracking, holding,
				transfer, auction, and use of nitrogen oxide allowances;
							(3)the monitoring and reporting of emissions,
				quality assurance of data, and recordkeeping, which shall be consistent with
				section 412(a) and section 412(d), as applied to the owners and operators of an
				affected unit and an affected source, except that subsection (a) shall apply in
				lieu of the deadlines for promulgation of regulations under subsections (a) and
				(d) of section 412;
							(4)excess emission penalties and offsets in
				accordance with section 411;
							(5)permits in accordance with section
				408(h)(3) and title V, as applied to—
								(A)an affected unit and an affected source;
				and
								(B)allowances under subsection (f);
								(6)provisions that require—
								(A)a statement submitted by the designated
				representative of an owner or operator that the owner or operator will hold
				allowances authorizing emissions equaling not less than the actual emissions of
				the affected units at the affected source, in accordance with this section, to
				be considered to meet the compliance planning requirements of title V;
				and
								(B)recordation by the Administrator of a
				transfer of allowances to amend automatically all applicable permit
				applications, compliance plans, and permits; and
								(7)the public availability of all information
				concerning the activities described in paragraphs (1) through (5) that is not
				confidential or is emission data that, pursuant to section 114(c), cannot be
				confidential.
							(f)Allowances
							(1)In generalNot later than January 1, 2012, the
				Administrator shall promulgate regulations to establish a methodology for 2
				distributions of the nitrogen oxide allowances to—
								(A)each affected unit in a Zone 1 State in
				accordance with subsection (d)(3); and
								(B)each affected unit in a Zone 2 State in
				accordance with subsection (d)(4).
								(2)AccountingThe Administrator shall account in the
				nitrogen oxide allowance distribution methodology for a reserve of allowances
				for new units in Zone 1 States and Zone 2 States.
							(3)Timing of allocationsNot later than January 1, 2011, and each
				year thereafter, the Administrator shall allocate allowances to affected
				units.
							(4)Distribution of allowances
								(A)In generalThe regulations promulgated under paragraph
				(1) shall provide that the Administrator shall—
									(i)establish an auction for distributing
				nitrogen oxide allowances to affected units; and
									(ii)require—
										(I)a total of zero nitrogen oxide allowances
				in calendar years 2011 through 2013 to be offered for sale in an
				auction;
										(II)that the total number of nitrogen oxide
				allowances to be offered for sale at auction in calendar year 2014
				shall—
											(aa)be the same as the total number of sulfur
				dioxide allowances issued under section 418(d)(2)(A) for that calendar year;
				and
											(bb)increase by 10 percent for each calendar
				year thereafter; and
											(III)subject to subparagraph (B), that the
				remaining allowances shall be distributed in 2 pools that are determined by the
				Administrator to provide for a fair and equitable distribution of allowances
				between—
											(aa)affected units that shall receive Zone 1
				allowances; and
											(bb)affected units that shall receive Zone 2
				allowances.
											(B)No allocation based on certain adjustment
				factorsThe Administrator
				shall determine the allocation methodology for use in implementing subparagraph
				(A)(ii)(III), but shall not allocate nitrogen oxide allowances to affected
				units based on baseline heat input fuel adjustment factors.
								(5)Previously banked allowances
								(A)In generalAny nitrogen oxide allowances issued under
				the rules referred to in section 417(a) concerning annual nitrogen oxide
				emissions for any vintage year before 2012 that are not used to meet any
				requirements under those rules, and that are not otherwise retired by the
				Administrator, may be used to meet requirements under this section concerning
				annual nitrogen oxide emissions applicable to sources in Zone 1 States.
								(B)Nature of allowancesEach allowance described in subparagraph
				(A) is a limited authorization to emit, in accordance with the requirements of
				this section, 1 ton of nitrogen oxide.
								(6)No property rightAn allowance issued under this section does
				not constitute a property right.
							(g)Effect on other requirements
							(1)In generalNothing in this section exempts or excludes
				the owner or operator of any affected source or affected unit from compliance
				with any other applicable requirements of this Act, and any liability for
				excess emission penalties under this section shall not limit the application of
				section 113, 114, 120, or 304 to the owner or operator.
							(2)Separate violationsEach ton of nitrogen oxides emitted in
				violation of paragraph (1) or (2) of subsection (d), as implemented in the
				regulations promulgated under subsection (e), shall be a violation of this
				title, and, for a calendar year during which the emission occurs, each day of
				that year shall be a violation of this
				title.
							.
			(b)Conforming amendmentsSection 411 of the Clean Air Act (42 U.S.C.
			 7651j) is amended—
				(1)in subsection (a), by striking the
			 subsection designation and heading and all that follows through That
			 penalty and inserting the following:
					
						(a)Excess emissions penaltyThe owner or operator of any unit or
				process source subject to the requirements of sections 403, 404, 405, 406, 407,
				409, 410, 417, or 418, or designated under section 419, that emits sulfur
				dioxide or nitrogen oxides for any calendar year in excess of the emission
				limitation requirement applicable to the unit or source or in excess of the
				allowances the owner or operator holds for use for the unit or source for that
				calendar year, shall be liable for the payment of an excess emissions penalty,
				except in a case in which the emissions were authorized pursuant to section
				110(f). The excess emission penalty for the phase II sulfur dioxide
				requirements under section 418 and for the nitrogen oxide control and trading
				program requirements under section 419 shall be calculated on the basis of the
				number of tons emitted in excess of the allowances the operator holds for use
				for the unit for that year, multiplied by 2 times the market price of such
				allowances for the same vintage year emission allowances. Any such penalty
				shall be immediately due and payable without demand to the Administrator as
				provided in regulations to be issued by the Administrator under sections 418
				and 419. For the requirements established under title IV of the Clean Air Act
				Amendments of 1990, that penalty
						;
				and
				(2)in subsection (b), by striking the
			 subsection designation and heading and all that follows through The
			 owner or operator of the source shall, and inserting the
			 following:
					
						(b)Excess emission offsetThe owner or operator of any affected
				source or any affected unit that emits sulfur dioxide or nitrogen oxides during
				any calendar year in excess of the emissions limitation requirement of the unit
				or of the allowances held for the unit for the calendar year shall be liable to
				offset the excess emission by an equal tonnage amount in the following calendar
				year, or such longer period as the Administrator may prescribe. The owner or
				operator of the source or the unit
				shall,
						.
				4.Mercury reductions for the coal-fired
			 electric generating sector
			(a)MACT mercury requirement
			 reductionsSection 112(d) of
			 the Clean Air Act (42 U.S.C. 7412(d)) is amended by adding at the end the
			 following:
				
					(11)Electric utility steam generating
				units
						(A)In generalThe Administrator shall regulate coal- and
				oil-fired electric utility steam generating units under section 112(d).
						(B)Minimum percent reduction in
				emissionsIn promulgating
				emission standards for the coal-fired electric utility steam generating units
				under this section, the Administrator shall—
							(i)ensure that such standards achieve at least
				a 90-percent reduction in emissions of mercury when applied to the listed
				category as a whole; and
							(ii)consult with States that already have a
				coal-fired electric utility steam generating unit mercury reduction program in
				place before setting the standard.
							(C)Failure to promulgate
				limitationsIf the
				Administrator fails to promulgate nationally applicable emission limitations
				under this paragraph for electric utility steam generating units by January 1,
				2012, electric utility steam generating units in existence as of that date
				shall be required to meet, by not later than January 1, 2015, maximum
				achievable control technology emission limitations, as determined on a
				case-by-case basis under section
				112(j).
						.
			(b)Electric utility steam generating unit
			 monitoring and reporting programSection 112 of the Clean Air Act (42 U.S.C.
			 7412) is amended by adding at the end the following:
				
					(t)Mercury monitoring and reporting
				program
						(1)MonitoringThe Administrator shall promulgate
				regulations requiring—
							(A)the operation, reporting, and certification
				of continuous emission monitoring systems to accurately measure the quantity of
				mercury that is emitted by electric coal utility steam generating units;
				and
							(B)verification and reporting of mercury
				emissions at each electric coal utility steam generating unit.
							(2)Reporting
							(A)In generalNot less often than quarterly, the owner or
				operator of an affected unit that is an electric coal utility steam generating
				unit shall submit to the Administrator a report on the monitoring of emissions
				of mercury carried out by the owner or operator in accordance with the
				regulations promulgated under paragraph (1).
							(B)AuthorizationEach report submitted under subparagraph
				(A) shall be authorized by a responsible official of the electric coal utility
				steam generating unit, who shall certify the accuracy of the report.
							(C)Public reportingThe Administrator shall make available to
				the public, through 1 or more published reports and 1 or more forms of
				electronic media, data concerning the emission of mercury from each electric
				coal utility steam generating
				unit.
							.
			5.Effect on other lawExcept as specifically provided in this Act
			 or an amendment made by this Act, nothing in this Act modifies or otherwise
			 affects any authority or obligation set forth in the Clean Air Act (42 U.S.C.
			 7401 et seq.), including sections 110(a)(2)(D), 112, and 126 of that Act (42
			 U.S.C. 7410(a)(2)(D), 7412, 7426).
		
